Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 05/19/2021. Claims 1-20 are pending on this application.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Husain Pub. No: 2019/0122119 in view of Wierstra et al. Pub. No. 2017/0230675.
Fig. 2 of Husain discloses a method  (200) performed by at least one processor (206), the method (200) comprising: receiving a neural network representation bitstream (bit stream Neural network 201, 202, 203)  including a group of NNR units ( Group of 201, 202, 203) that represents an independent neural network  with a topology (independent of 201, 202, 203 with different topology), the GON  (Group of 201, 202, 203) including an NNR model parameter set unit (210; paragraph 0065 discloses  “ 210 may be of different sizes, have different topologies, have different numbers of links and nodes), an NNR layer parameter set unit (layer of 221, paragraph 0062 discloses “211 may include information describing different layers), an NNR topology unit (Category labels 212 of topology of NNR 201, 202, 203) , an NNR quantization unit (Vector normalization 230; Quantization is the process of mapping continuous infinite values to a set of discrete finite values; and paragraph 0066 discloses vector Normalization unit 230 may perform operations such as sub-sampling the vector representations 221-224. For example, only a representative set of nodes of each vector representation 221-224, only a representative set of links of each vector representation 221-224, or both, may be used to generate the normalized vectors 231. To illustrate, the representative set of nodes, the representative set of links, or both, may be designated by a vector encoding scheme used to map the vector representations 221-224”) and an NNR encoded data unit (225; paragraph 0064 discloses “225 providing information describe a vector encoding scheme”) and reconstructing (decoding the independent neural network (independent of each NNR 201, 202, 203) with the topology (topology of 201, 202 and 203) by decoding (paragraph 0048 discloses “When decoded, the resulting normalized vector” wherein decoding  is to reconstructing the encoded data to original data)  the GON (Group of NNR 201, 202, 203).
However, the encoded data Unit 225 is not compressed data unit as claimed.
Fig. 1 of Wierstra et al. discloses an encoding unit 100 comprising: compressed data unit (120) for a for a neural network (110) and reconstruction (160) the neural network (170) by decoding (150). 
Husain and Wierstra et al. are common subject matter of encoding and decoding for neural network; therefore, it would have been obvious before the effective filing data of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Wierstra et al. into Husain for the purpose of  providing the compressed data to reduce the storage size of the image when stored locally by the set of one or more computers (paragraph 0037 of Wierstra).  

Regarding claim 2. Husain combined with Wierstra et al. applied to claim 1 above, Fig. 2 of Husain further disclose wherein the GON (Group of 201, 202, 203)  is included in one or more aggregate NNR units (110; paragraph 0034 discloses “ The genetic algorithm 110 may automatically assign an activation function, an aggregation function”) of the NNR bitstream (bit stream 201, 202, 203). 
Regarding claim 3. Husain combined with Wierstra et al. applied to claim 2 above, Fig. 2 of Husain further discloses wherein the GON (Group of NNR 201, 202, 203) is included in a single aggregate NNR unit (110).  
Regarding claim 4. Husain combined with Wierstra et al. applied to claim 3 above, Fig. 1B of Husain further discloses wherein the single aggregate NNR unit (110) includes a syntax element (140) that indicates a type (fitness function) of the single aggregate NNR unit (110) as a self-contained NNR aggregate unit (110).  
Regarding claim 5. Husain combined with Wierstra et al. applied to claim 4 above, Fig. 2 of Husain further discloses wherein the syntax element (140) is included in a header (Header 225 in Fig. 2) of the single aggregate NNR unit (110).  
Regarding claim 6. Husain combined with Wierstra et al. applied to claim 1 above, Fig. 2 of Husain further discloses wherein the NNR model parameter set unit (210) includes a syntax element (Syntax Link Node of  Data _structure NN ) of  that indicates that NNR units (201, 202, 203), that refer to the NNR model parameter set unit (210), are independently decodable (paragraph 0048 discloses “When decoded, the resulting normalized vector of each independent NRR 201, 202, 203).  
Regarding claim 7. Husain combined with Wierstra et al. applied to claim 6 above, Fig. 2 of Husain further discloses wherein the syntax element (Syntax Node and Link of Data-structure NN) is included in a header (Header 225) of the NNR model parameter set unit (210).  
Regarding to claim 8. Husain combined with Wierstra et al. applied to claim 1 above, Fig. 2 of Husain further discloses wherein the NNR layer parameter set unit (210) includes a syntax element (Syntax element Node Link  of Data Structure NN) that indicates that NNR units (201, 202, 203) that refer to the NNR layer parameter set unit (layer of 221, paragraph 0062 discloses “211 may include information describing different layers), are independently decodable (paragraph 0048 discloses “When decoded, the resulting normalized vector of each independent NRR 201, 202, 203).  
Regarding claim 9. Husain combined with Wierstra et al. applied to claim 8 above, Fig. 2 of Husain further discloses wherein the syntax element (Syntax Node and Link of Data _structure NN) is included in a header (Header 225) of the NNR layer parameter set unit (210).  
Regarding claim 10. Husain combined with Wierstra et al. applied to claim 1 above, Fig. 2 of Husain further discloses wherein, in the GON (Group of 201, 202, 203), the NNR model parameter set unit (210) is followed by the NNR layer parameter set unit (layer of 221, paragraph 0062 discloses “211 may include information describing different layers).  

Regarding claim 11., Fig. 2 of Husain discloses a system comprising: at least one processor (206) that is configured to receive a neural network representation (NNR) bitstream (bit stream of Neural Network 201, 202, 203)   including a group of NNR units ( Group of 201, 202, 203) that represents an independent neural network with a topology (independent of 201, 202, 203 with different topology), the GON ( Group of 201, 202, 203)  including an NNR model parameter set unit (210; paragraph 0065 discloses  “ 210 may be of different sizes, have different topologies, have different numbers of links and nodes), an NNR layer parameter set unit (layer of 221, paragraph 0062 discloses “211 may include information describing different layers), an NNR topology unit (Category labels 212 of topology of NNR 201, 202, 203), an NNR quantization unit (Vector normalization 230; Quantization is the process of mapping continuous infinite values to a set of discrete finite values; and paragraph 0066 discloses vector Normalization unit 230 may perform operations such as sub-sampling the vector representations 221-224. For example, only a representative set of nodes of each vector representation 221-224, only a representative set of links of each vector representation 221-224, or both, may be used to generate the normalized vectors 231. To illustrate, the representative set of nodes, the representative set of links, or both, may be designated by a vector encoding scheme used to map the vector representations 221-224”), and an NNR encoded data unit (225 paragraph 0064 discloses “225 providing information describe a vector encoding scheme”); and memory storing computer code (paragraph 0096), the computer code (paragraph 0099)  comprising reconstructing code configured to cause the at least one processor (206) to reconstruct the independent neural network (independent of each NNR 201, 202, 203)  with the topology  (topology of 201, 202 and 203) by decoding paragraph 0048 discloses “When decoded, the resulting normalized vector” wherein decoding  is to reconstructing the encoded data to original data)  the GON (Group of NNR 201, 202, 203).  
However, the encoded data Unit 225 is not compressed data unit as claimed.
Fig. 1 of Wierstra et al. discloses an encoding unit 100 comprising: compressed data unit (120) for a for a neural network (110) and reconstruction (160) the neural network (170) by decoding (150). 
Husain and Wierstra et al. are common subject matter of encoding and decoding for neural network; therefore, it would have been obvious before the effective filing data of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Wierstra et al. into Husain for the purpose of  providing the compressed data to reduce the storage size of the image when stored locally by the set of one or more computers (paragraph 0037 of Wierstra).  

Regarding claim 12. Husain combined with Wierstra et al. applied to claim 11 above, Fig. 2 of Husain further disclose wherein the GON (Group of 201, 202, 203)  is included in one or more aggregate NNR units (110; paragraph 0034 discloses “ The genetic algorithm 110 may automatically assign an activation function, an aggregation function”) of the NNR bitstream (bit stream 201, 202, 203). 

Regarding claim 13. Husain combined with Wierstra et al. applied to claim 12 above, Fig. 2 of Husain further discloses wherein the GON (Group of NNR 201, 202, 203) is included in a single aggregate NNR unit (110).  
Regarding claim 14. Husain combined with Wierstra et al. applied to claim 13 above, Fig. 1B of Husain further discloses wherein the single aggregate NNR unit (110) includes a syntax element (103 Normalized Vector 103) that indicates a type (normalized Vector) of the single aggregate NNR unit (110) as a self-contained NNR aggregate unit (110); and the computer code (paragraph 0096) comprises determining code (expected reliable of performance of Neural Network code 105) that is configured to determine that the single aggregate NNR unit (110) is self-contained based on the syntax element (103).  

Regarding claim 15. Husain combined with Wierstra et al. applied to claim 14 above, Fig. 2 of Husain further discloses wherein the syntax element (140) is included in a header (Header 225 in Fig. 2) of the single aggregate NNR unit (110).  
Regarding claim 16. Husain combined with Wierstra et al. applied to claim 1 above, Fig. 2 of Husain further discloses wherein the NNR model parameter set unit (210) includes a syntax element (Syntax Link, Node of  Data _structure NN ) of  that indicates that NNR units (201, 202, 203), that refer to the NNR model parameter set unit (210), are independently decodable (paragraph 0048 discloses “When decoded, the resulting normalized vector) of each independent NRR of 201, 202, 203); and the computer code (paragraph 0096)  comprises determining code (paragraph 0064 discloses  “225 providing information descriptive of a vector encoding scheme”) that is configured to determine that the NNR units (201, 202, 203), that refer to the NNR model parameter set unit (210), are independently decodable “When decoded, the resulting normalized vector” of each independent NRR of 201, 202, 203) based on the syntax element (Syntax Link, Node of  Data _structure NN).  
 
Regarding claim 17. Husain combined with Wierstra et al. applied to claim 16 above, Fig. 2 of Husain further discloses wherein the syntax element (Syntax Node and Link of Data-structure NN) is included in a header (Header 225) of the NNR model parameter set unit (210).  

Regarding to claim 18. Husain combined with Wierstra et al. applied to claim 11 above, Fig. 2 of Husain further discloses wherein the NNR layer parameter set unit (210) includes a syntax element (Syntax element Node Link  of Data Structure NN) that indicates that NNR units (201, 202, 203) that refer to the NNR layer parameter set unit (layer of 221, paragraph 0062 discloses “211 may include information describing different layers), and the computer code (paragraph 0096) comprises determining code (Code of code of 232) that is configured to determine that the NNR units (201, 202, 203), that refer to the NNR layer parameter set unit (layer of 221, paragraph 0062 discloses “211 may include information describing different layers) are independently decodable (paragraph 0048 discloses “When decoded, the resulting normalized vector” of each independent NRR 201, 202, 203).  

Regarding claim 19. Husain combined with Wierstra et al. applied to claim 18 above, Fig. 2 of Husain further discloses wherein the syntax element (Syntax Node and Link of Data _structure NN) is included in a header (Header 225) of the NNR layer parameter set unit (210).  
Regarding claim 10, the claim incorporated the same subject matter as of claim 11 above, and rejected along the same rationale as applied to claim 11 above.




Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/07/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845